Citation Nr: 0306588	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  97-08 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for retropatellar pain syndrome of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran served on active duty from July 1987 to August 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted the veteran's claim for 
service connection for retropatellar pain syndrome of the 
left knee, and assigned a noncompensable (zero percent) 
disability rating thereto.  The veteran filed a timely appeal 
to the disability rating assigned by the RO, claiming that an 
increased (compensable) disability rating was warranted.

The Board notes that in May 1997, following a VA joints 
examination, the RO issued a rating decision which increased 
the disability evaluation for the veteran's service-connected 
retropatellar pain syndrome of the left knee from 
noncompensably (zero percent) disabling to 10 percent 
disabling, effective back to the original date of service 
connection of September 1, 1995.  The Board notes that in a 
claim for an increased rating, "the claimant will generally 
be presumed to be seeking the maximum available benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  There is nothing in the record to show that the 
veteran expressly stated that he was only seeking a 10 
percent rating for his left knee disorder.  Further, there is 
no written withdrawal of this issue under 38 C.F.R. § 20.204 
(2002).  Therefore, the issue of an increased initial rating 
for retropatellar pain syndrome of the left knee remains in 
appellate status.







FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's retropatellar pain syndrome of the left 
knee causes slight lateral instability.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for retropatellar pain syndrome of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.71a, 
Diagnostic Code 5257 (2002); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

In the present case, the Board concludes that VA's redefined 
duty to notify and duty to assist have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his increased initial disability rating claim, 
as well as notice of the specific legal criteria necessary to 
substantiate the claim.  The Board concludes that discussions 
as contained in the initial rating decision dated in April 
1996, in the statement of the case (SOC) issued in January 
1997, in the supplemental statements of the case (SSOCs) 
issued in February 2000 and December 2002, in the Board 
remand dated in December 2000, and in correspondence to the 
veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claim.  

Furthermore, the Board observes that in the Board remand 
dated in December 2000, and again in the SSOC issued to the 
veteran in December 2002, the veteran was specifically 
apprised of the recent enactment of the VCAA, and was 
provided with detailed information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  VA described the 
evidence needed to establish the veteran's claim, and 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the veteran's claim.  
The Board concludes that VA does not have any further 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, VA outpatient 
treatment notes, several VA examination reports, including x-
ray findings and medical opinions regarding the degree of 
disability caused by the veteran's left knee disorder, and 
several personal statements made by the veteran in support of 
his claim.  The RO has obtained all pertinent records 
regarding the issue on appeal and has effectively notified 
the veteran of the evidence required to substantiate his 
claim.  In March 2001, the RO sent a letter to the veteran 
requesting that he provide identifying information for all 
physicians and medical facilities he had either received 
treatment from or had been evaluated at for his left knee 
disability since his discharge from the military.  The RO 
enclosed several VA Forms 21-4142, Authorizations for Release 
of Information, to allow VA to request all such records on 
the veteran's behalf.  It does not appear from the record 
that the veteran ever responded to this request.  
Nevertheless, the RO was able to request VA records based on 
prior information provided by the veteran, and all such 
records have been received and associated with the veteran's 
claims file.  The Board is not aware of any additional 
relevant evidence which is available in connection with this 
appeal, and concludes that all reasonable efforts were made 
by VA to obtain evidence necessary to substantiate the 
veteran's claim.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required, 
and would otherwise be unproductive.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The veteran has claimed entitlement to an increased rating 
for his service-connected retropatellar pain syndrome of the 
left knee.  This is an original claim placed in appellate 
status by a notice of disagreement (NOD) taking exception to 
the initial rating award dated in April 1996.  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disability from the effective date of service 
connection to the present.  Fenderson v. West, 12 Vet. App. 
119, 127 (1999), citing Goss v. Brown, 9 Vet. App. 109, 114 
(1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history").  This obligation was satisfied by the 
various examinations and treatment reports described below, 
and the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.  In addition, in cases 
where the claim for a higher evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, "staged" ratings may be assigned if there is a 
material change in the degree of disability during the 
pendency of the appeal.  See generally Fenderson, 12 Vet. App 
at 119. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2002).

Evidence relevant to the level of severity of the veteran's 
retropatellar pain syndrome of the left knee includes the 
report of a VA general medical examination conducted in 
December 1995.  At that time, he complained of popping and 
clicking in the knee, as well as stiffness.  He reported some 
locking in the past, though not at present.  He also reported 
that the knee "gave way" 2 to 3 times per week, requiring 
him to catch himself to keep from falling.  He indicated that 
he could only walk one-half mile before needing to stop and 
rest due to knee pain.  He also stated that he could not 
kneel or squat for more than one minute due to knee pain.  He 
reported that he wore foam knee braces with plastic stays all 
the time, and that his symptoms became worse in cold weather.

On physical examination, range of motion testing of the left 
knee revealed extension to zero degrees and flexion to 145 
degrees.  Trace crepitus was present, but there was no 
swelling or deformity of the knee joint.  X-rays of the left 
knee were negative for any evidence of fracture, dislocation, 
or other bone or joint abnormality, and showed no 
degenerative joint disease.  The examiner rendered a 
diagnosis of bilateral patellofemoral syndrome.

The veteran underwent a VA joints examination in March 1997, 
at which time he again complained of persistent left knee 
pain of variable intensity, for which he took Ibuprofen and 
Parafon Forte.  He reported that the knee gave out 
occasionally, and that he wore a knee brace.  He indicated 
that there was no locking, swelling, stiffness or decreased 
range of motion.  He reported that he had undergone an 
arthroscopy of the knee in 1986.

On physical examination, the veteran walked without a limp.  
There was no tenderness, swelling, or deformity of the knee, 
and the patella was normal in position and mobility, thought 
slightly tender.  Ligaments were intact in all directions.  
Both knees had full extension, and he was able to flex the 
knees to 145 degrees without pain, crepitus or guarding.  A 
magnetic resonance imaging (MRI) of the left knee showed no 
significant findings.  The examiner rendered a diagnosis of 
status post postoperative bilateral knees with retropatellar 
arthalgia.

The veteran again underwent a VA joints examination in 
October 1999, at which time he reported many of the same 
complaints as noted previously, including giving out, 
locking, pain and stiffness.  On physical examination of the 
veteran's knees, there was tenderness bilaterally at the 
medial joint space.  There were no deformities present.  
There was slight laxity of the medial collateral ligament, 
more so on the right than on the left.  The lateral 
collateral ligament was negative.  The anterior cruciate 
ligament had slight laxity on the right and left.  The 
posterior cruciate ligament was negative bilaterally.  The 
patellae were midline and mobile, and compression, inhibition 
and distraction tests of the patellae were negative.  
McMurray tests for meniscal damage were negative as well.  
There was full extension, and flexion to 125 degrees 
bilaterally.  X-rays of the veteran's knees were not 
performed.  The examiner rendered a diagnosis of degenerative 
joint disease of the left and right knees.  

When the veteran's claim was previously before the Board in 
December 2000, it was remanded to the RO for further 
development in light of the recent enactment of the VCAA, 
described above.  Specifically, the Board instructed the RO 
to contact the veteran and request that he provide 
information regarding all sources of treatment for his left 
knee disability that were not currently of record.  The RO 
requested such information from the veteran in a letter dated 
in March 2001, but it does not appear that the veteran 
responded to this request.  However, in light of the 
veteran's prior references to treatment at the VA Medical 
Centers in Martinez and Redding, California, the RO requested 
and received records from both of these VA sources.

In addition, the Board instructed the RO to schedule the 
veteran for a VA examination by an appropriate physician to 
determine the nature and severity of the veteran's left knee 
disability.  The RO was instructed to request that the 
examiner provide opinions on the following questions:  
whether any degenerative joint disease of the left knee was 
present; whether there was adequate pathology to support each 
of the veteran's subjective complaints and the level of each 
complaint, including pain; whether the service-connected left 
knee disability caused weakened movement, excess 
fatigability, and incoordination, and, if so, the severity of 
these manifestations; whether pain was visibly manifested 
movement of the left knee, and, if so, to what extent; the 
presence and degree of, or absence of, muscle atrophy 
attributable to the veteran's service-connected disability; 
the presence or absence of changes in the condition of the 
skin indicative of disuse due to the service-connected 
disability; and the presence or absence of any other 
objective manifestation that would  demonstrate disuse or 
functional impairment due to pain attributable to the 
service-connected disability.

The veteran underwent the requested examination in June 2001.  
At that time, the veteran complained of both knees giving way 
on occasion, worse with activity and with exercise.  He 
reported that there had been no locking in the past year, and 
that overall his knees had improved somewhat in the last 
year.  He reported that his present job as a deputy sheriff 
required him to take tests to demonstrate his ability to jump 
over fences and run, which he was able to do, albeit with 
pain.  He stated that he used a TENS unit and wore braces on 
both knees 3 times per week.  He estimated that he could walk 
one-half mile before needing to rest, and could stand for 2 
hours before needing to sit down.  He reported that he could 
squat, but that it hurt his knees.  He estimated that in a 
typical week, on 4 days he experienced moderate pain in both 
knees, and on 3 days he experienced severe pain and needed to 
use his knee braces, although he did not use them at work.  
He also stated that he had not lost any time from work due to 
his knee pain, and that he currently did mostly paperwork at 
his job.  

On physical examination, both knees were equal in 
circumference, and he had mild synovial hypertrophy of both 
knees.  Range of motion testing revealed slightly decreased 
motion in the left knee, with full extension to 0 degrees and 
flexion to 135 degrees.  There were well-healed arthroscopic 
scars across both knees.  There was no atrophy of the legs, 
and no laxity in medical or collateral ligament testing,  
anterior or posterior collateral ligament testing, or medial 
or lateral collateral ligament testing.  McMurray sign was 
negative.  There was synovial hypertrophy and subpatellar 
crepitus with movement of both knees.  There was negative 
patellar apprehension sign, but there was some grinding with 
over-pressure in the medial aspect of both patellae.  The 
examiner rendered a diagnosis of bilateral knee strains with 
bilateral knee retropatellar pain syndrome.

With regard to the specific questions posed by the Board, the 
examiner initially noted that the veteran's claims file was 
not available for his review.  He stated that the veteran did 
have fluctuations in his pain, as described in his report, 
with pain worse with activities such as squatting, walking 
for more than one-half mile, or bending the knees.  He 
estimated that during periods of exacerbation of pain the 
veteran had a 15 percent loss of excursion, strength, speed, 
coordination, and endurance.  

Upon review of this report, the RO determined that additional 
opinions from the examiner were needed in order to address 
all of the Board's remand questions.  Therefore, in October 
2002 the same examiner who conducted the June 2001 
examination again examined the veteran.  At that time, he 
noted that the veteran's claims file was available for review 
and had been reviewed in detail.  On questioning, the veteran 
indicated that he had no locking in the knees, and that they 
did not really give way.  There were no limitations or 
restrictions, and he was able to run.  He reported that he 
jogged 2 miles, and had good knee strength.  He reported that 
his knee was worse in cold weather, and that he avoided 
jumping activities.

On physical examination, the veteran was able to extend his 
knee to 0 degrees and flex the knee to 135 degrees.  There 
was mild synovial hypertrophy of the left knee and mild 
crepitus with knee movement.  The veteran had a mild antalgic 
squat but otherwise had a normal gait.  There was no obvious 
laxity to medial or collateral ligament testing.  No atrophy 
was noted, and sensation was intact to light touch.  
X-rays of the left knee were negative.  The examiner rendered 
a diagnosis of left knee strain with retropatellar pain 
syndrome, status post arthroscopic repair.

With respect to the questions posed by the Board, the 
examiner stated that the veteran had had an arthroscopic 
repair to the left knee prior to entering the service, but 
that he did not have any symptoms in his left knee upon 
joining the service.  Therefore, it was not possible to 
distinguish current manifestations from those related to the 
pre-service injury to any reasonable degree.  The examiner 
opined that there was adequate pathology to support the 
veteran's subjective complaints and level of pain reports.  
He stated that the veteran was capable of employment as a 
deputy sheriff, which could involve potentially very heavy 
physical exertion.  He was not limited or restricted with 
regard to his left knee.  However, the veteran self-limited 
himself from activities such as squatting, jumping or sports 
involving heavy exertion.  He was able to run 1 mile in 12 to 
15 minutes.  The examiner stated that he found no evidence of 
incoordination.  There was weakened movement and excess 
fatigability with heavy activities such as attempting to run 
for a long period of time or exposure to cold weather for 
extended periods.  He estimated that the severity of 
manifestations would worsen the veteran's abilities by 5 
percent under such conditions.  Regarding the question of 
whether there was pain visibly manifested on movement of the 
knee, the examiner noted that there was mild antalgia with 
squats, mild synovial hypertrophy of the knee, mild crepitus 
of the knee and well-healed arthroscopic ports across the 
knee.  There was no obvious atrophy, and the veteran reported 
that he took Motrin for pain.  Therefore, the examiner stated 
that the answer was yes, there was some pain visibly 
manifested on motion.  However, he stated that the extent of 
this pain was minimal.  There were no changes of skin 
manifesting disuse, and no other objective findings of note.  

In an addendum to this report dated in October 2002, the 
examiner also stated that "This patient has no radiographic 
degenerative joint disease of the knee."

Also relevant are VA outpatient treatment notes dated from 
November 1996 to April 2002.  While the veteran's orthopedic 
complaints during this period were focused primarily on his 
back and right knee problems, several notes indicate 
complaints of pain and stiffness in the left knee as well, 
and multiple diagnoses of bilateral patellofemoral pain 
syndrome were rendered.  It was also noted on several 
occasions that the veteran wore knee braces and was 
performing knee exercises to help alleviate his pain.

The veteran's retropatellar pain syndrome of the left knee 
has been rated as 10 percent disabling under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  Pursuant to 
this code section, a 10 percent rating is warranted when 
there is slight recurrent subluxation or lateral instability 
of the knee.  A 20 percent rating is warranted if such 
subluxation or lateral instability is moderate.  Finally, a 
30 percent rating is warranted when the evidence shows severe 
subluxation or lateral instability.

A review of the evidence detailed above reveals that the 
veteran's left knee disorder is manifested by, at best, 
slight lateral joint instability.  At the time of the two 
most recent VA examinations, dated in June 2001 and October 
2002, the veteran was specifically found not to exhibit any 
laxity of any of the joint ligaments, and despite his report 
of both knees giving way "on occasion" in June 2001, in 
October 2002 he reported that his knees "do not really give 
way."  Nevertheless, the Board observes that the veteran was 
found to exhibit slight laxity of the medical collateral 
ligament of the left knee on examination in October 1999, as 
well as slight laxity of the anterior cruciate ligament.  In 
addition, the veteran has been issued a left knee brace by 
VA, thus supporting the veteran's complaints of occasional 
"giving way" of the knee.  Therefore, the Board finds that 
a 10 percent rating due to slight lateral instability of the 
knee is warranted by the evidence.

However, the Board finds that such instability is not 
moderate, particularly in light of the recent medical 
findings of no ligamentous laxity of the knee, and the fact 
that the veteran's himself has reported that the knee gives 
way only "occasionally."  In addition, the Board notes that 
the veteran has reported that he runs regularly, often 
jogging 2 miles, and that he has no limitations or 
restrictions with regard to his left knee.

The Board acknowledges that the veteran has repeatedly 
complained of pain in the left knee on extended use, 
particularly following extensive walking, running, or 
standing, and the examiner who performed the October 2002 
examination opined that there would be weakened movement and 
excess fatigability following "heavy activities."  In this 
regard, the Court has held that evaluation of a service-
connected disability involving a joint rated on limitation of 
motion requires adequate consideration of functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, the Court has also held that where 
a diagnostic code is not predicated on a limited range of 
motion alone, such as with Diagnostic Code 5257, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

The Board has considered whether the veteran is entitled to a 
higher initial disability rating under the provisions of 
other related codes.  In light of the recent findings of 
limitation of flexion, the Board has considered the 
application of DC 5260, pursuant to which the severity of 
limitation of leg flexion is evaluated.  Under this code, a 
noncompensable (zero percent) rating is assigned when flexion 
is limited to 60 degrees.  A 10 percent rating is warranted 
when flexion is limited to 45 degrees.   A 20 percent rating 
is for application when flexion is limited to 30 degrees.  
Finally, a 30 percent rating is warranted when flexion is 
limited to only 15 degrees.

The evidence shows that flexion of the veteran's left leg was 
found to be limited to 125 degrees at the time of VA 
examination in October 1999, and to 135 degrees at the time 
of VA examinations in June 2001 and again in October 2002.  
This degree of motion is well in excess of the amount of 
limitation required even for a noncompensable rating, which 
contemplates flexion limited to only 60 degrees.  The Board 
notes that since DC 5260 is based on limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40, with respect to 
functional loss due to pain, and 4.45, with respect to 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint, are applicable.  However, the 
Board finds that even with consideration of these factors, 
the additional functional loss caused by the veteran's knee 
pain would only account for an increase in disability to the 
noncompensable (zero percent) level contemplated when there 
is flexion limited to 60 degrees.  In any case, the veteran's 
patellofemoral pain syndrome, even with consideration of 
pain, is clearly not of such severity that the veteran's 
flexion is limited to only 30 degrees, as is required for a 
20 percent rating under DC 5260, particularly in light of the 
recent medical opinion that the veteran's pain on motion was 
"minimal," and that periods of exacerbation of pain would 
only result in a 15 percent loss of excursion, strength, 
speed, coordination, and endurance.  Therefore, rating the 
veteran's disorder under DC 5260 would not result in a higher 
rating than the 10 percent rating he is already assigned 
under DC 5257.

The Board has also considered the application of DC 5261, 
pursuant to which the severity of limitation of leg extension 
is evaluated.  However, in light of the consistent findings 
of full extension to zero degrees at the time of all 
examinations, a rating under this code is not warranted.

The Board has also considered the application of DC 5003, 
pursuant to which the severity of degenerative joint disease 
(degenerative arthritis) is evaluated.  In this regard, the 
Board notes that following the veteran's VA joints 
examination in October 1999, the examiner rendered a 
diagnosis of degenerative joint disease of the left and right 
knees.  However, the Board also observes that this diagnosis 
was based solely on a physical examination of the veteran's 
knees, as no x-rays or MRIs were performed at that time.  
When x-rays were taken and reviewed by VA examiners both 
prior to and after this time, the results were consistently 
interpreted to reveal no evidence of any degenerative joint 
disease of the knee.  Indeed, the examiner who performed the 
October 2002 VA examination was specifically requested to 
comment on the existence or absence of degenerative joint 
disease, and he stated that, based on his review of the 
veteran's claims file, including repeated x-rays, the veteran 
"has no radiographic degenerative joint disease of the 
knee."  Therefore, the Board finds that a rating under DC 
5003, pursuant to which the severity of degenerative 
arthritis established by x-ray findings is evaluated, is not 
appropriate.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against an 
increased initial disability rating for patellofemoral pain 
syndrome of the left knee.  In reaching this decision the 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.


ORDER

The 10 percent disability rating initially assigned for the 
veteran's patellofemoral pain syndrome of the left knee was 
proper, and thus a rating in excess of 10 percent is denied.




	                        
____________________________________________
	S. L. KENNEDY  
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.
?	


 

